Citation Nr: 1013659	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  07-03 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a compulsive eating 
disorder (obesity), to include as secondary to service-
connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to service-
connected PTSD.

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as secondary to service-connected 
PTSD.

4.  Entitlement to service connection for a complete 
hysterectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's friend


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from October 1987 to 
April 1995.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2006 rating decision in which the RO, inter alia, 
denied service connection for compulsive eating disorder, to 
include as secondary to service-connected PTSD, GERD, to 
include as secondary to service-connected PTSD, IBS, to 
include as secondary to service-connected PTSD and a complete 
hysterectomy.  The Veteran filed a notice of disagreement 
(NOD) in August 2006.  The RO issued a statement of the case 
(SOC) regarding the claims for compulsive eating disorder, 
GERD and IBS, in November 2006.  In February 2007, the RO 
issued a supplemental statements of the case (SSOC) 
reflecting the continued denial of the claims for compulsive 
eating disorder, GERD and IBS.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in February 2007.  In a February 2007 
rating decision, the RO, inter alia, continued denial of the 
claims on appeal. 

In June 2007, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO; a transcript of that 
hearing is of record. 

In July 2008, the RO issued an SSOC reflecting the continued 
denial of the claim for service connection for compulsive 
eating disorder.  

In July 2009, the Veteran testified during a Board video 
conference hearing before the undersigned Veterans Law Judge; 
a transcript of that hearing is of record.

In January 2010, the Board denied the Veteran's claims for 
service connection for a compulsive eating disorder 
(obesity), to include as secondary to service-connected PTSD 
and remanded the Veteran's claims for service connection for 
GERD and IBS, to include as secondary to service-connected 
PTSD, as well as the matter of service connection for a 
complete hysterectomy.  

In a March 2010 correspondence, the RO indicated that the 
Veteran's claims for service connection for GERD and IBS, to 
include as secondary to service-connected PTSD were 
previously granted in a July 2008 rating decision.  As 
discussed below, the Board is vacating its January 2010 
decision/remand and entering a new decision/remand as if the 
January 2010 decision/remand had never been issued.  

Furthermore, the remand now only addresses the claim for 
service connection for a complete hysterectomy-for which the 
Veteran has completed the first of two actions needed to 
perfect an appeal before the Board; as explained below, this 
matter is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
when further action, on his part, is warranted.


FINDINGS OF FACT

1.  In a January 27, 2010 decision/remand, the Board denied 
the Veteran's claims for service connection for a compulsive 
eating disorder (obesity), to include as secondary to 
service-connected PTSD, as well as remanded  to the RO, via 
the AMC, the Veteran's claims for service connection for GERD 
and IBS, to include as secondary to service-connected PTSD, 
and the matter of service connection for a complete 
hysterectomy; however, it was subsequently clarified that the 
Veteran's claims for service connection for GERD and IBS, to 
include as secondary to service-connected PTSD, had 
previously been granted in a July 2008 rating decision. 

2.  All notification and development action needed to fairly 
adjudicate the claim for service connection for a compulsive 
eating disorder (obesity), to include as secondary to 
service-connected PTSD has been accomplished.

3.  Although post-service assessments of an eating disorder 
are reflected in the record, medical evidence does not 
clearly establish that the Veteran actually meets the 
criteria for a diagnosis of compulsive eating disorder.

4.  Medical opinion evidence does not support a finding that 
there exists a medical relationship between any current 
eating disorder and either the Veteran's military service or 
her service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for vacating the Board decision/remand 
issued on January 27, 2010 have been met.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.904 (2009).

2.  The criteria for service connection for a compulsive 
eating disorder (obesity), to include as secondary to 
service-connected PTSD, are not met.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a) 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2009).

As mentioned above, on January 27, 2010, the Board denied the 
Veteran's claim for service connection for a compulsive 
eating disorder (obesity), to include as secondary to 
service-connected PTSD and remanded the Veteran's claims for 
service connection for GERD and IBS, to include as secondary 
to service-connected PTSD, as well as the matter of service 
connection for a complete hysterectomy.  In this case, the RO 
subsequently informed the Board that the Veteran's claims for 
service connection for GERD and IBS, to include as secondary 
to service-connected PTSD had previously been granted in a 
July 2008 rating decision.  Accordingly, the Board must 
therefore vacate the January 27, 2010 decision/remand, and 
enter a new decision/remand, as follows. 

II.  Service connection for a compulsive eating disorder 
(obesity), to include as secondary to service-connected PTSD.

A.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In this appeal, a February 2006 pre-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate her claim for service connection.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the appellant and what 
information and evidence would be obtained by VA.  The 
February 2006 letter also requested that the Veteran submit 
any pertinent evidence in her possession (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  A March 2006 pre-rating letter provided the Veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

The May 2006 rating decision reflects the initial 
adjudication of the claim after issuance of the February 2006 
letter.  Hence, the February 2006 letter-which meets 
Pelegrini's content of notice requirements-and the March 
2006 letter-which meets Dingess/Hartman's content of notice 
requirements-also meet the VCAA's timing of notice 
requirement.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records; medical records from the Portland VA 
Medical Center (VAMC); private treatment records; and the 
reports of April 2002, October 2006 and June 2008 VA 
examinations.  Also of record and considered in connection 
with the appeal are the transcripts of the Veteran's June 
2007 and June 2009 hearings, along with various written 
statements provided by the Veteran, and by her 
representative, on her behalf.  No further RO action to 
develop this claim, prior to appellate consideration, is 
required.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 
(2006) rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

B. Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice- 
connected disability by a service-connected disability.  See 
38 C.F.R. § 3.310 (2009).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).   

After a full review of the record, including the medical 
evidence and statements made by and on the Veteran's behalf, 
the Board finds that service connection for claimed 
compulsive eating disorder, to include as secondary to 
service-connected PTSD, is not warranted.

Service treatment records reflect that the Veteran was 
diagnosed with PTSD in January 1988, after she was attacked 
as the victim of an attempted rape.  In a May 2002 rating 
decision, the RO granted service connection for PTSD and 
depression.  Service treatment records reflect no complaints, 
findings, or diagnosis pertinent to an eating disorder.  

The report of an April 2002 VA examination reflects that the 
examiner noted that the Veteran was mildly overweight.  The 
diagnosis was PTSD.

The report of an October 2006 VA examination reflects a 
notation that the Veteran had been diagnosed with PTSD, 
depression and an eating disorder (NOS).

The report of a June 2008 VA examination reflects that the 
examiner noted that the Veteran was diagnosed with an eating 
disorder (NOS) and that the Veteran had not had any specific 
treatment on an inpatient basis for eating disorder and had 
not been in a specialized program to treat issues related to 
patterns of eating.  The Veteran reported maladaptive 
patterns of eating, with some instances of binge eating.  The 
examiner noted that although there had been a diagnosis of 
eating disorder NOS entered into the chart notes, there did 
not appear to be a complete assessment at the time the 
diagnosis was entered.  The examiner provided a multi-axial 
assessment, listing an eating disorder, NOS. on Axis III (for 
General Medical Conditions).  

The examiner noted that, at the time of the Veteran's October 
2006 examination, she did not explicitly relate symptoms of 
an eating disorder, although the diagnosis was based on the 
chart notes.  The examiner indicated that a review of the 
chart revealed that the diagnosis of eating disorder NOS was 
entered in October 2004 and in subsequent notes, although 
there appeared to have been limited attention to issues of 
compulsive eating in psychotherapy session.  The examiner 
noted that the Veteran did describe patterns of eating which 
may meet diagnostic criteria for an eating disorder, although 
it was not clear that her current patterns of eating result 
in any additional impairment in functioning beyond the 
impairment associated with the primary diagnoses of major 
depression and PTSD.  The examiner concluded that it was not 
clear whether or not these symptoms are the direct result of 
PTSD related to military sexual trauma.  

At the outset, the Board notes that the evidence does not 
clearly establish that the Veteran actually meets d the 
diagnostic criteria for a compulsive eating disorder.  As 
indicated, the October 2006 and June 2008 examiners indicate 
only that the Veteran may meet the criteria for such a 
disorder.  Absent competent evidence of the claimed 
disability for which service connection is sought, there can 
be no valid claim for service connection-on any basis.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Moreover, even if the Board was to assume, arguendo, that the 
collective medical evidence-to include the Axis III 
diagnosis of eating disorder, assessments of eating disorder 
reflected in treatment records, and comments by the recent 
examiners-provides competent evidence as to the existence of 
the currently claimed disability, the claim would still have 
to be denied on the basis of medical nexus to service.

The Board points out that none of the medical records 
referencing an eating disorder includes any medical comment 
or opinion that there exists a medical nexus between any 
current eating disorder and either the Veteran's military 
service or service-connected PTSD.  And, as indicated, the 
June 2008 VA examiner was, at best, equivocal on the question 
of nexus to PTSD; his comments that it is not clear "that her 
current patterns of eating result in any additional 
impairment in functioning beyond the impairment associated 
with the primary diagnoses of major depression and PTSD," or 
"whether or not these symptoms are the direct result of PTSD 
related to military sexual trauma" are not supportive of the 
claim.  Significantly, moreover, neither the Veteran nor her 
representative has presented or identified any existing 
medical evidence or opinion that, in fact, supports the 
claim.  While some medical records reflect the Veteran's own 
reported history as to the origins of her eating disorder, 
such does not constitute medical evidence or opinion of the 
required nexus.  See, e.g., LeShore v. Brown, 8 Vet. App. 406 
(1995) (a transcription of a lay history is not transformed 
into competent evidence merely because the transcriber 
happens to be a medical professional).

Furthermore, as regards any direct assertions of the Veteran 
and her representative that the Veteran has a compulsive 
eating disorder that is related to either service or service 
connected disability, no such assertions, alone, provide a 
basis for allowance of the claim.  The matters of diagnosis 
and medical etiology upon which this claim turns are within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and 
her representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative (persuasive) 
opinion on such a medical matter.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value. 

For all the foregoing reasons, the claim for service 
connection for an eating disorder, to include as secondary to 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as 
competent, probative medical evidence simply does not support 
the claim, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990). 


ORDER

The January 27, 2010 Board decision/remand is vacated. 

Service connection for a compulsive eating disorder 
(obesity), to include as secondary to service-connected PTSD, 
is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim remaining on appeal is warranted.

As indicated in the Introduction, above, that the claims file 
reflects that the Veteran has filed a timely NOD with the May 
2006 rating decision regarding the denial of service 
connection for a complete hysterectomy.  By filing a timely 
NOD with the denial of service connection, the Veteran has 
initiated appellate review on this issue.  38 C.F.R. § 
20.302(a) (2009).  However, the RO has yet to issue a SOC 
with respect to this claim, the next step in the appellate 
process.  See 38 C.F.R. § 19.29 (2009); Manlincon v. West, 12 
Vet. App. 238, 240- 41 (1999); Holland v. Gober, 10 Vet. App. 
433, 436 (1997). 

Consequently, the claim for service for a complete 
hysterectomy must be remanded to the RO for the issuance of a 
SOC.  Id.  The Board emphasizes, however, that to obtain 
appellate review of any issue not currently in appellate 
status, a perfected appeal must be filed.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2009).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO must furnish to the Veteran 
and her representative an SOC addressing 
the claim for service connection for a 
complete hysterectomy.  The RO should 
also furnish a VA Form 9 (Appeal to Board 
of Veterans' Appeals), and afford them 
the applicable time period for filing a 
perfected appeal as to this issue.  

The Veteran and her representative are 
hereby reminded that to obtain appellate 
review of any matter not currently in 
appellate status-specifically, the claim 
for service connection for a complete 
hysterectomy-a timely appeal must be 
perfected (here, within 60 days of the 
issuance of the SOC). 

2.  The RO should not return to the 
claims file to the Board until after the 
Veteran perfects an appeal as to the 
denial of the claim for service 
connection for a complete hysterectomy, 
or the time period for doing so expires, 
whichever occurs first.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


